Citation Nr: 1205602	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-06 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claim.  The DRO hearing was scheduled and subsequently held in August 2009 at the Indianapolis RO.  The appellant testified at that time and the hearing transcript is of record.  The Board also notes that the appellant requested a video-conference hearing in connection with the current claim as well.  The video-conference hearing was subsequently scheduled and held in September 2010.  The appellant testified at that time and the hearing transcript is of record.

This case was previously before the Board in February 2011 when it was remanded for further development.  


FINDING OF FACT

The Veteran's left hip disability is not related to active service or to a service-connected disability.


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by service and is not causally related to a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the appellant in October 2006 and January 2007 that fully addressed all notice elements and were sent prior to the initial AOJ decision in this matter.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letters notified the Veteran that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Marion General Hospital, Arnold Chiropractic, and M.B., a chiropractor, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in February 2011.

In February 2011 the Board remanded the Veteran's claim for an authorization form to be forwarded to the Veteran regarding obtaining additional treatment records from Marion General Hospital, for the Veteran to be requested to identify any other private treatment in regard to his claimed disability, and for the Veteran to be afforded a VA medical examination.  In a letter dated in February 2011, the Veteran was requested to identify any additional relevant private treatment and for the Veteran to return a completed authorization for VA to obtain additional treatment records from Marion General Hospital.  The Board notes that there is no indication that the Veteran responded to these requests.  The Veteran was afforded a VA medical examination in February 2011.  Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's February 2011 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran had a left hip disability related to his service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge specifically asked the Veteran where he received his treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the regulation addressing service connection for disabilities on a secondary basis, 38 C.F.R. § 3.310, was amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  The change was made to conform VA regulations to decisions from the Court, specifically Allen v. Brown, 7 Vet. App. 439 (1995).  The prior regulation addressed whether a service connected disability was the cause of a secondary disability.  The Allen decision provides for consideration of whether a service-connected disability aggravates a non-service-connected disability.  The change in regulations includes the holding from Allen in a new section, 38 C.F.R. § 3.310(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks service connection for a left hip disability.  The Veteran contends that he injured his left hip playing basketball in service and that he has had pain in his hip since that time.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any left hip disorder.  In December 1970 the Veteran was treated for a swollen left ankle due to playing basketball.  The Veteran was diagnosed with a left ankle sprain.  Upon examination at separation from service in March 1972 the Veteran was not noted to have any left hip disorder.

In a private treatment note dated in March 2000 the Veteran was noted to report problems with both of his hips with the left being greater than the right.  The Veteran stated that he began to notice pain in the back of his left leg six months prior.  X-rays dated in February 2000 were noted to reveal degenerative changes with hyperdense bone formation on the acetabular and femoral head side; enlargement of the femoral head with body osteophytes at the head/neck junction; and osyphic densities present on the medial aspects of both femoral necks, medial posterior, consistent with osteochondromas of the femoral neck.  The Veteran was diagnosed with hamstring pull on the left, mild to moderate degenerative changes of both hips with left greater than right, and osteochondromas of both proximal femurs.

A February 2002 x-ray examination of the hips revealed moderately severe degenerative joint disease, bilateral hip joints, and well corticated, ossific densities possibly arising from the medial aspects of the bilateral femoral necks, enlarged compared to prior study suggestive of osteochondromas with a possibility of heterotrophic bond formation less likely.

The Veteran underwent physical therapy at VA in May 2008.  The Veteran reported that he was very active in sports and that he began to experience pain that became more severe approximately two to three years prior to the treatment.  Structural inspection revealed left pelvic list, slightly forward head posture, and shallow sacral sulcus.  There was considerable restriction in the range of motion of the bilateral hip joints.  Hip rotator and extensor muscles were tight.

April 2009 VA physical therapy notes reveal the Veteran to have considerable restriction in rotation and flexion of the hips.

The Veteran's cousin who served on the same Air Force Base as the Veteran has submitted a statement indicating that the Veteran played basketball while in service.  The statement also reports that he was aware of the Veteran suffering injuries of the left hip and left ankle.

The Veteran's spouse has submitted a statement indicating that she has observed her husband's health deteriorate in the hip area.  She reported that the Veteran returns home from work in pain and that she had to help him with his socks and shoes.  She stated that she recalled seeing his trophies from playing basketball at his mother's house.

In July 2009 it was noted that there was pain to palpation over the hip and low back.  There was a slight decrease in range of motion with flexion of back and hip.

At a hearing before a DRO in August 2009 the Veteran submitted a photograph of himself playing basketball.  He indicated that the photograph was taken in Vietnam.  The Veteran reported that he was injured while playing basketball.  

At a hearing before the undersigned Veterans Law Judge in September 2010, the Veteran reported that he injured his hip playing basketball in service.  He stated that after injuring his hip he told the coach and was instructed to take a hot shower.  He reported that he did not seek medical treatment for his hip.  He stated that he continued to have a lot of pain for the remainder of the year but continued to play.  The Veteran's spouse indicated that when the Veteran returned home from work he experienced a lot of hip pain and that frequently she had to tie his shoes.

In February 2011 the Veteran was afforded a VA Compensation and Pension joints examination.  The Veteran reported that he was injured when he fell on his left hip while playing basketball in service.  He stated that he went to the clinic at the Air Force Base but was instructed to take a shower with warm water.  The Veteran indicated that he started having pain and stiffness in his left hip and that the pain and stiffness became progressively worse.  The Veteran was noted to have had chiropractic treatment.  He was physically examined and an x-ray revealed advanced degenerative osteoarthritic changes of the left hip.  The Veteran was diagnosed with advance degenerative arthritis of the left hip.  The examiner rendered the opinion that the Veteran's disability was less likely as not caused by or a result of his active duty service or proximately due to or chronically worsened by service-connected disabilities.  The examiner provided the rationale that there was no record of a left hip injury in the service treatment records.  In addition, the examiner noted that the separation examination revealed no hip joint problem and that the Veteran described the date of onset of hip problems as 1982, many years after the injury to the hips in service as described by the Veteran.

The Veteran submitted private chiropractic treatment notes dated in February 2011.  However, these notes do not reveal any opinion regarding the etiology of the Veteran's left hip disability.

The Board finds that entitlement to service connection for a left hip disability is not warranted.  The Veteran has competently and credibly reported that he fell on his left hip while playing basketball in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, although the service treatment records reveal treatment for a left ankle injury, there is no indication of any complaint, diagnosis or treatment of any left hip injury.  Post service treatment records reveal that the Veteran has been diagnosed with and treated for osteoarthritis of the left hip.  However, post service treatment records do not reveal any complaint of any left hip disability until 2000, many years after separation from service.  The Veteran has reported that he has had hip pain since service; however, in a treatment note dated in March 2000 the Veteran was noted to indicate that he first noticed hip pain six months prior to the treatment.  After examination in February 2011, the examiner rendered the opinion that the Veteran's left hip disability was not related to service and was not proximately due to or aggravated by a service-connected disability.  The examiner relied upon the lack of treatment for the Veteran's reported condition in service, the long period after service prior to an indication in the medical records that the Veteran had a left hip disability, and the lack of reported complaint of the Veteran regarding a left hip disability until many years after service.  

The Veteran is competent to report symptoms that he experiences but to the extent that his reports are inconsistent the believability and probative weight assigned to the report is decreased.  It is reasonable to expect that when an individual seeks medical care they will report as accurate a history as possible so that the medical care provider will have an accurate picture of the symptoms to enable the patient to receive the best possible treatment.  The expectation that an accurate history will be reported is based upon the belief that a patient desires the best medical care possible and will provide the most honest history known to obtain that care.  In order to believe the Veteran's current report of continuous left hip pain since an inservice injury the Board would have to conclude that he provided false information in March 2000 when he sought medical care for his left hip and informed that he first noticed left hip pain six months prior.  Providing false information when seeking care for his left hip would be contradictory to the Veteran's own self interest in seeking the best health care possible for his left hip.  It would also be consistent to expect that a person would seek medical care following the onset of symptoms and thus the Veteran seeking medical care in March 2000 following the onset of left hip symptoms six months before appears to be a normal behavior response to taking care of one's health.  With consideration of the above analysis it appears that the more likely conclusion regarding the onset of the Veteran's left hip symptoms is that the Veteran experienced an acute hip pain in service, while playing basketball, and next experienced hip symptoms six months prior to March 2000.  Thus, it is unlikely that the Veteran experienced continuous left hip symptoms from service until the present.  Under this analysis the Veteran's current report of continuous hip symptoms since service is not believable, and thus not credible, and of no probative value.
The Veteran, as a layperson, is not competent to associate a current left hip disability with the inservice left hip pain he experienced while playing basketball.  See Espiritu v. Derwinski,2 Vet. App. 492 (1992).  Such an association requires competent medical expertise.  There is no competent medical evidence indicating a relationship between any current left hip disability and left hip pain experienced during active service or to any service connected disability.  There is competent medical evidence, in the form of the February 2011 opinion, indicating that no such relationship exists.  Upon consideration of the above analysis, regarding when left hip pain was first manifest following active service, the Board finds that the February 2011 opinion was rendered upon an accurate factual basis and is of large probative weight. 

As the preponderance of the evidence is against a finding that the Veteran's left hip disability is related to the Veteran's active service or to the Veteran's service connected disabilities, entitlement to service connection for a left hip disability is denied.


ORDER

Service connection for a left hip disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


